DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nobutaka (US PUB. 202200025410, herein Nobutaka).

	Regarding claim 1, Nobutaka teaches A system for use with a conditioned space, the system comprising: 
a supply air duct to conduct a supply air flow from an outside environment to the conditioned space (0010 “a supply passage for supplying outdoor air to the indoor space”); 
a return air duct to conduct a return air flow from the conditioned space to the outside environment (0010 “exhaust passage for exhausting return air from an indoor space to the outside”) 
an energy transfer device to transfer heat from a hotter one of the supply air flow and the return air flow to a cooler one of the supply air flow and the return air flow (0010 “a total heat exchange rotor for conducting total heat exchange between the return air in the exhaust passage and the outdoor air in the air supply passage”, 0024), the energy transfer device preventing the supply air flow from mixing with the return air flow (0013 “heat exchanger is positioned to receive return air from the total heat exchange rotor before the return air is exhausted to the outside location”); 
and at least one element to condition the supply air flow before the supply air flow reaches the conditioned space, conditioning the supply air flow comprising one of heating or cooling the supply air flow (0024 “The outdoor air OA subjected to the total heat exchange is sent to a heat exchanger 5 (a cooling coil or the like) as an evaporator of a heat pump circuit and cooled. The air that has passed through the heat exchanger 5 is sent to the passive desiccant rotor 6 to be dehumidified and supplied to the interior space 9 as an air supply SA”, 0026).

Regarding claims 2/13, Nobutaka teaches The system of claims 1/12.
Nobutaka teaches wherein the energy transfer device is a heat exchanger, a heat recovery ventilation ("HRV") unit, or an energy recovery ventilation ("ERV") unit (0024, heat exchanger).

Regarding claim 8/19, Nobutaka teaches the system of claims 1/12.
Nobutaka teaches wherein the at least one element comprises at least one heating coil, at least one heating element, or at least one cooling coil (0024). 
Regarding claim 9/20, Nobutaka teaches The system of claims 1/12, 
Nobutaka teaches wherein the at least one element comprises a heat pump coil providing both heating and cooling (0021).

Regarding claim 12, Nobutaka teaches A system for use with a conditioned space, the system comprising: 
an energy transfer device to transfer heat from a hotter air flow and a cooler air flow (0010 “a total heat exchange rotor for conducting total heat exchange between the return air in the exhaust passage and the outdoor air in the air supply passage”, 0024), the energy transfer device preventing the hotter air flow from mixing with the cooler air flow (0013 “heat exchanger is positioned to receive return air from the total heat exchange rotor before the return air is exhausted to the outside location”), 
a supply one of the hotter and cooler air flows comprising one hundred percent outside air (0010 “a supply passage for supplying outdoor air to the indoor space”, the air from outside is 100% outside air), 
and a return one of the hotter and cooler air flows comprising air obtained from the conditioned space (0010 “exhaust passage for exhausting return air from an indoor space to the outside”); 
and at least one element to heat or cool the supply air flow before the supply air flow reaches the conditioned space (0024 “The outdoor air OA subjected to the total heat exchange is sent to a heat exchanger 5 (a cooling coil or the like) as an evaporator of a heat pump circuit and cooled. The air that has passed through the heat exchanger 5 is sent to the passive desiccant rotor 6 to be dehumidified and supplied to the interior space 9 as an air supply SA”, 0026).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobutaka (US PUB. 202200025410, herein Nobutaka) in view of Kurelowech (US PUB. 20120064818). 

Regarding claim 3/14, Nobutaka teaches The system of claims 1/12.
While Nobutaka teaches an outdoor supply blower and a return air blower (0024), Nobtaka does not explicitly teach further comprising: a supply fan to draw the supply air flow into the supply air duct; and a return fan to draw the return air flow into the return air duct. 
Kurelowech teaches further comprising: a supply fan to draw the supply air flow into the supply air duct (0036 “a section of duct D5 operatively associated with an outside ambient air source fan”); and a return fan to draw the return air flow into the return air duct (0036 “a second fan 14 to direct return/exhaust air R2 through the first section of duct D1, through the heat exchanger 12, and through duct section D6 and into the atmosphere”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control and equipment teachings of  Nobutaka with the HVAC equipment teachings of Kurelowech since Kurelowech teaches a means for suppressing running costs (0004). 

Claim(s) 4-6, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobutaka (US PUB. 202200025410, herein Nobutaka) in view of Weisbecker (US PAT. 5,324,229).
Regarding claim 4/15, Nobutaka teaches The system of claim 1/12.
Nobutaka does not teach further comprising: a return air damper to direct a portion of the return air flow in the return air duct into the supply air duct. 
Weisbecker further teaches further comprising: a return air damper to direct a portion of the return air flow in the return air duct into the supply air duct (8:30-35, 7:5-10, abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control and equipment teachings of  Nobutaka with the mixing of the return air flow into the supply air duct since this avoids stratification of the supply air that can occur (abstract). 

Regarding claim 5/16, Nobutaka and Weisbecker teach the system of claim 4/15.
Nobutaka and Weisbecker further teach further comprising: a controller connected to the return air damper (Weisbecker 6:35-40, controller for air dampers) to instruct a valve of the return air damper to open and close based at least in part on energy usage, indoor air quality, or outdoor air quality, opening and closing of the valve determining an amount of the return air flow directed into the supply air duct (Nobutaka 0028, opening and closing of dampers based on energy usage and indoor air quality). 

Regarding claim 6/17, Nobutaka and Weisbecker teach The system of claim 4/15. 
Nobutaka further teaches further comprising: a carbon dioxide sensor positionable in the conditioned space to monitor carbon dioxide therein (0028 “a carbon dioxide concentration sensor 25 is installed beside the dew point sensor 20, and in the middle of (8) to (2)”); 
and a controller connectable to the return air damper and the carbon dioxide sensor, the carbon dioxide sensor providing a carbon dioxide signal to the controller (claim 6, “a carbon dioxide concentration sensor measures a carbon dioxide concentration of the return air from the indoor space and produces an output, and based on the output from the carbon dioxide concentration sensor, a carbon dioxide controller controls an amount of return air flowing through the return air passage”, 0028 “the return air RA may return to the indoor space 9 within the range where the concentration of the indoor carbon dioxide,… does not exceed 1000 ppm. In this case, the air flow rate adjusting device 1 is a motor damper.”), 
the controller instructing a valve of the return air damper to open and close based at least in part on the carbon dioxide signal, opening and closing of the valve determining an amount of the return air flow directed into the supply air duct (claim 6, “a carbon dioxide concentration sensor measures a carbon dioxide concentration of the return air from the indoor space and produces an output, and based on the output from the carbon dioxide concentration sensor, a carbon dioxide controller controls an amount of return air flowing through the return air passage”, 0028 “the return air RA may return to the indoor space 9 within the range where the concentration of the indoor carbon dioxide,… does not exceed 1000 ppm. In this case, the air flow rate adjusting device 1 is a motor damper.”).

Claim(s) 7, 10, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobutaka (US PUB. 202200025410, herein Nobutaka) in view of Borovina et al (US PAT. 4,308,990, Borovina). 

Regarding claim 7/18, Nobutaka teaches The system of claim 1/12.
Nobutaka does not teach further comprising: a return fan to draw the return air flow into the return air duct; and a plurality of exhaust registers positioned in a plurality of rooms within the conditioned space, the return air duct comprising a main portion and a plurality of branches, each of the plurality of branches terminating at a different one of the plurality of exhaust registers, the return fan being positioned in the main portion and spaced apart from each of the plurality of exhaust registers, each of the plurality of exhaust registers being without an exhaust fan.
Borovina teaches further comprising: 
a return fan to draw the return air flow into the return air duct (3:60-65, return fan); 
and a plurality of exhaust registers positioned in a plurality of rooms within the conditioned space (3:60-65, hot air registers), 
the return air duct comprising a main portion and a plurality of branches (fig. 1, main portion is where the fan 100 is. Plurality of branches are 108 and 106), each of the plurality of branches terminating at a different one of the plurality of exhaust registers (fig. 1 108 106), 
the return fan being positioned in the main portion and spaced apart from each of the plurality of exhaust registers (fig. 1, 3:60-65, 4:1-5, fan 100 is spaced apart from the exhaust registers), each of the plurality of exhaust registers being without an exhaust fan (3:60-65, 4:1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control and equipment teachings of  Nobutaka with register teachings of Borovina since Borovina teaches a means for getting energy savings as much as 40% over systems that do not have Borovina’s heating system (2:20-25). 

Regarding claim 10/21, Nobutaka teaches The system of claim 1/12.
Nobutaka does not teach wherein the at least one element comprises a heating element providing gas-source heating.
Borovina teaches wherein the at least one element comprises a heating element providing gas-source heating (3:10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control and equipment teachings of  Nobutaka with register teachings of Borovina since Borovina teaches a means for getting energy savings as much as 40% over systems that do not have Borovina’s heating system (2:20-25).

Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobutaka (US PUB. 202200025410, herein Nobutaka) in view of Josserand et al (US PUB. 20150176909, herein Josserand). 

Regarding claim 11/22, Nobutaka teaches The system of claim 1/12.
Nobutaka further teaches further comprising: at least one air moving device to adjust the supply air flow, the return air flow, or both the supply air flow and the return air flow (0024); 
a controller connected to the at least one air moving device (claim 6) [and the at least one element]; 
a carbon dioxide sensor to be positioned in the conditioned space and monitor carbon dioxide therein, the carbon dioxide sensor providing a carbon dioxide signal to the controller (0028, claim 6); 
and a thermostat to be positioned in the conditioned space and monitor a temperature therein, the thermostat providing a temperature signal to the controller (0024), 
the controller controlling operation of the at least one air moving device [and the at least one element based at least in part on the carbon dioxide signal and the temperature signal (0024, claim 6 “a carbon dioxide concentration sensor measures a carbon dioxide concentration of the return air from the indoor space and produces an output, and based on the output from the carbon dioxide concentration sensor, a carbon dioxide controller controls an amount of return air flowing through the return air passage, from the exhaust path outlet of said desiccant rotor to the inlet side of the second heat exchanger”, 0002, 0024).
Nobutaka does not explicitly teach a controller connected to…and the at least one element, the controller controlling operation…and the at least one element.
Josserand teaches a controller connected to the at least one air moving device (taught by Nobutaka as shown above) and the at least one element (0019). 

the controller controlling operation of the at least one air moving device (taught by Nobutaka) and the at least one element (0019). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116